
	

116 SRES 64 IS: Authorizing expenditures by the Committee on Health, Education, Labor, and Pensions.
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 64
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2019
			Mr. Alexander, from the Committee on Health, Education, Labor, and Pensions, reported the following original bill which was referred to the  Committee on Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee on Health, Education, Labor, and Pensions.
	
	
 That, in carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of such rules, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Health, Education, Labor, and Pensions is authorized from March 1, 2019, through September 30, 2019; October 1, 2019, through September 30, 2020; and October 1, 2020, through February 28, 2021, in its discretion (1) to make expenditures from the contingent fund of the Senate, (2) to employ personnel, and (3) with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency.
 2(a).The expenses of the committee for the period March 1, 2019, through September 30, 2019, under this resolution shall not exceed $5,451,418, of which amount (1) not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of the Legislative Reorganization Act of 1946).
 (b)For the period October 1, 2019, through September 30, 2020, expenses of the committee under this resolution shall not exceed $9,345,288, of which amount (1) not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of the Legislative Reorganization Act of 1946).
 (c)For the period October 1, 2020, through February 28, 2021, expenses of the committee under this resolution shall not exceed $3,893,870, of which amount (1) not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of the Legislative Reorganization Act of 1946).
 3.The committee shall report its findings, together with such recommendations for legislation as it deems advisable, to the Senate at the earliest practicable date, but not later than February 29, 2019, and February 28, 2020, respectively.
 4.Expenses of the committee under this resolution shall be paid from the contingent fund of the Senate upon vouchers approved by the chairman of the committee, except that vouchers shall not be required (1) for the disbursement of salaries of employees paid at an annual rate, or (2) for the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the payment of stationery supplies purchased through the Keeper of the Stationery, United States Senate, or (4) for payments to the Postmaster, United States Senate, or (5) for the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or (6) for the payment of Senate Recording and Photographic Services, or (7) for payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper, United States Senate.
 5.There are authorized such sums as may be necessary for agency contributions related to the compensation of employees of the committee from March 1, 2019, through September 30, 2019, October 1, 2019, through September 30, 2020; and October 1, 2020, through February 28, 2021, to be paid from the Appropriations account for Expenses of Inquiries and Investigations.
